EXHIBIT99.1 Information contained herein is subject to completion or amendment.A Registration Statement on Form10 relating to these securities has been filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended. SUBJECT TO COMPLETION, DATED JULY 27, 2009 INFORMATION STATEMENT AOL Inc. 770 Broadway New York, New York 10003 Common Stock (par value $0.01) This Information Statement is being sent to you in connection with Time Warner Inc.’s spin-off of its wholly-owned subsidiary, AOL Inc.To effect the spin-off, Time Warner will distribute all of the shares of AOL common stock on a pro rata basis to the holders of Time Warner common stock.It is expected that the spin-off will be tax-free to Time Warner shareholders for U.S. Federal income tax purposes. Everyshares of Time Warner common stock outstanding as of 5:00p.m., NewYork City time, on , 2009, the record date for the spin-off, will entitle the holder thereof to receiveshares of AOL common stock.The distribution of shares will be made in book-entry form.Time Warner will not distribute any fractional shares of AOL common stock.Instead, the distribution agent will aggregate fractional shares into whole shares, sell the whole shares in the open market at prevailing market prices and distribute the aggregate net cash proceeds from the sales pro rata to each holder who would otherwise have been entitled to receive a fractional share in the spin-off. The spin-off will be effective as of , 2009.Immediately after the spin-off becomes effective, we will be an independent, publicly-traded company. No vote or further action of Time Warner shareholders is required in connection with the spin-off.We are not asking you for a proxy and request that you do not send us a proxy.Time
